By the Court

McMillan, J.
The questions of fact and law . involved in this case are the same as those in the case of William W. Prindle, Appellant, vs. S. L. Campbell, Respondent, decided by the Court at the present term, [ante p. 312,] so far as relates to the tax levied in the city of Wabashaw for 1858, that being the only tax involved in this instance.
No paper books have been furnished to the Court, but by the stipulation of the parties, the decision is to be the same as in the case cited.
The judgment of the Court below, is, therefore, affirmed.